Case 1:20-cv-21553-MGC Document 110 Entered on FLSD Docket 05/21/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

             Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

              RESPONDENTS’ RESPONSE TO PETITIONERS’ LEGAL MEMORANDUM
                                ON MONEY v. PRITZKER

          Respondents, by and through their undersigned counsel, file their Response to

   Petitioners’ Legal Memorandum on Money v. Pritzker, and state:

          In Money v. Pritzker, -- F.Supp.3d --, 2020 WL 1820660 (N.D. Ill. Apr. 10, 2020), the

   district court correctly found that “[t]he imperative of individualized determinations recognized

   by both sides in this case, makes this case inappropriate for class treatment.” Id. at *15.

   Petitioners argue that the district court’s finding in Money is inapplicable since the plaintiffs in

   that case sought release as its sole form of relief. D.E. 103 at 1. While petitioners admit that

   they also seek release, they add that they also seek equitable relief to force ICE to comply with

   its obligations under the Fifth and Eighth Amendments, as well as the CDC Guidelines and other

   binding guidelines. D.E. 103 at 3.

          In Money, the district court focused on the commonality requirement in Fed.R.Civ.P.

   23(a)(2), observing that, “[c]ommonality requires at least one question common to all of the class

   members, the answer to which is ‘apt to drive the resolution of the litigation.’” 2020 WL

   1820660 at *14, citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The district
Case 1:20-cv-21553-MGC Document 110 Entered on FLSD Docket 05/21/2020 Page 2 of 5



   court found commonality lacking because deciding who was entitled to release required a

   consideration of individualized safety assessments and approved home sites. “Each putative

   class member comes with a unique situation – different crimes, sentences, outdates, disciplinary

   histories, age, medical history, places of incarceration, proximity to infected inmates, availability

   of a home landing spot, likelihood of transmitting the virus to someone at home detention,

   likelihood of violation or recidivism, and danger to the community.” Id. at *15.

          Petitioners’ claims of deliberative indifference to their serious medical needs, as well as

   their claim that the CDC Guidelines are not being met, require the same individualized

   determinations which the district court in Money found precluded class certification. While the

   Money plaintiffs sought to certify six subclasses, Id. at *6, petitioners propose one class:

                   All civil immigration detained individuals held by Respondents at
                   the Krome Service Processing Center (“Krome”), the Broward
                   Transitional Center (“BTC”), or at Glades County Detention
                   Facility (“Glades”) when this action was filed, since this action
                   was filed, or in the future.

   D.E. 81 at 5.   The putative class members include detainees at three different facilities, each

   with its different physical plant, as well as detainee population. Moreover, the putative class

   members have unique characteristics, including their age, gender, general state of health, and

   specific medical conditions which might render them more vulnerable to COVID-19 infection.

   Indeed, in the habeas petition, the health conditions of individual petitioners have been included.

   D.E. 1, ¶¶ 33 (Roseline Ostine); 35 (Adrian Sosa Fletes); 37 (Javier Antonio Arias-Martinez); 38

   ( Alejandro Ferreira Borges); 40 (Franklin Ramon Gonzalez); 41 (Maikel Betancourt); 43

   (Gelber Sontay Funez); 44 (Juan Carlos Alfaro Garcia); 46 (Irvin Mendoza Silis); 47 (Gerardo

   Vargas); 48 (Sirvanildo Bibiano Soares); 49 (Abdul Jalloh); 50 (Darwyn Yovanny Navarrete

   Sanchez)l 51 (Muhammad Alam Khan); 52 (Jose Chavez); 53 (Dairon Barredo Sanchez); 54



                                                     2
Case 1:20-cv-21553-MGC Document 110 Entered on FLSD Docket 05/21/2020 Page 3 of 5



   (Maykel Valera Ramirez); 57 (Agane Warsame); 58 (Hassan Mohamed Farah); 59 Ruben

   Orlando Flores Ramon); 60 (Mohamed Hasan); 62 (Cesar Ariel Mendez Escobar); and 63 (Ervin

   David Rodas Pedro)

          A deliberate indifference claim entails both an objective and a subjective component.

   Keohane v. Fla. Dept. of Corrections Secretary, 952 F.3d 1257, 1266 (11th Cir. 2020), citing

   Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004). First, the inmate must establish “an

   objectively serious medical need,” which is “one that has been diagnosed by a physician as

   mandating treatment or one that is so obvious that even a lay person would easily recognize the

   necessity of a doctor’s attention.” Id. at 1351 (citations omitted). To establish the second

   element, deliberate indifference to a serious medical need, the inmate must prove three facts: (1)

   subjective knowledge of a risk of serious harm; (2) disregard of that risk; and (3) by conduct that

   is more than mere negligence. Id.

          Petitioners included their medical conditions because they believed those are relevant

   facts insofar as whether ICE has been deliberately indifferent to their risk of contracting the

   COVID-19 virus. Presumably, petitioners believe ICE is obligated to take into account their

   unique medical conditions because such conditions create a risk of serious harm to them, and the

   disregard of that risk, by conduct more than mere negligence, would constitute deliberate

   indifference to their serious medical need.

          In order to obtain injunctive relief on their deliberate indifference claim, petitioners must

   establish a substantial likelihood of success. Plainly, the unique facts in each petitioners’

   circumstances would have to be considered by the Court to determine the likelihood of success

   in showing deliberate indifference. Moreover, other circumstances such as amenability to

   release under the Immigration and Nationality Act must be considered, since petitioners argue



                                                     3
Case 1:20-cv-21553-MGC Document 110 Entered on FLSD Docket 05/21/2020 Page 4 of 5



   that release from detention should occur since ICE is unable to provide constitutionally-adequate

   protection from the COVID-19 virus. Some of the petitioners are mandatory detention cases

   under 8 U.S.C. § 1226(c). Other putative class members have factors in their backgrounds, such

   as pending criminal charges, which make them a risk to the public if released. 1

           Petitioners’ Accardi claim, which focuses on ICE compliance with CDC Guidelines, also

   requires individualized determinations as to whether the Guideline requirements have been met.

   In the Court’s temporary restraining order, it found that “substantial compliance does not pass

   muster under the Accardi doctrine. At BTC, beds in male rooms are only two feet apart, when

   they should be six feet apart under the CDC Guidelines.” D.E. 76 at 8 (citations omitted). Thus,

   examination of each detainee’s living space, at Krome, BTC, and Glades, would be required to

   determine if the Guidelines were being met.

           In Dukes, the Supreme Court noted that commonality requires the plaintiff to

   demonstrate that the class members “have suffered the same injury,” but hastened to add that,

   “[t]his does not mean merely that they have all suffered a violation of the same provision of

   law.” 564 U.S. at 350. Thus, it was not sufficient for the class members to claim they all

   suffered from a violation of Title VII. In this case, it is not sufficient for all petitioners to claim

   ICE has been deliberately indifferent to their serious medical needs, or ICE violated CDC

   Guidelines in their respective cases. Such claims are not capable of classwide resolution,

   “which means that determination of its truth or falsity will resolve an issue that is central to the

   validity of each one of the claims in one stroke.” Id. Instead, petitioners’ claims will require




   1
     In the Court’s Order Adopting in Part Magistrate Judge’s Report and Recommendation, the Court directed
   respondents to evaluate each of the 34 named petitioners for release consistent with the ICE’s Pandemic Response
   Requirements. D.E. 76 at 10. The Court directed that, “ICE must take into consideration the detainees’ current
   health status, eligibility for bond, immigration status, immigration court history and orders, and prior criminal
   history.” Id.

                                                            4
Case 1:20-cv-21553-MGC Document 110 Entered on FLSD Docket 05/21/2020 Page 5 of 5



   individualized determinations. Consequently, class certification is inappropriate.

   DATED: May 21, 2020                          Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By:     __s/ Dexter A. Lee______________
                                                DEXTER A. LEE
                                                ASSISTANT U.S. ATTORNEY
                                                Florida Bar No. 0936693
                                                E-mail: dexter.lee@usdoj.gov
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Telephone: (305) 961-9320


                                        By:     __s/ Natalie Diaz_______________
                                                NATALIE DIAZ
                                                ASSISTANT U.S. ATTORNEY
                                                Florida Bar No. 85834
                                                E-mail: Natalie.Diaz@usdoj.gov
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Telephone: (305) 961-9306

                                                Counsel for Respondents

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.



                                                __s/ Dexter A. Lee______________________
                                                DEXTER A. LEE
                                                Assistant U.S. Attorney




                                                   5
